Citation Nr: 1338362	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  08-12 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to February 1970.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A Board hearing was held before the undersigned Veterans Law Judge at the RO in July 2013.  A transcript of the hearing is of record.  The Veterans Law Judge held the record open for a 90-day period following the hearing to allow for the submission of additional evidence.  However, neither the Veteran nor his representative have submitted additional evidence, with the exception of a July 2013 written submission, discussed in the referral section below.

A review of the Virtual VA and VBMS electronic claims files reveals the July 2013 Board hearing transcript (Virtual VA) and additional evidence of the Veteran's ongoing VA treatment (VBMS).  The RO's February 2013 supplemental statement of the case reflects consideration of the VA medical records.  

The issue of an increased evaluation for the Veteran's coronary artery disease has been raised by the record, but has not been fully adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, in a July 2013 written submission, the Veteran's representative argued that he is entitled to a higher evaluation for his heart condition based on the findings of a November 2012 VA examination.  He also asserted that the RO did not properly consider these results in the February 2013 rating decision.  As the RO has not yet adjudicated the issue, the Board does not currently have jurisdiction over the matter.  Accordingly, the issue of entitlement to an increased evaluation for coronary artery disease is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim.  In particular, as noted above, the Veteran's representative has raised a claim for an increased evaluation for the service-connected heart disability.  See Bd. Hrg. Tr. at 2-3; July 2013 written submission.  On review, this claim remains pending, and the Board has accordingly referred the issue to the RO.  Nevertheless, a decision on the increased rating claim could affect the outcome of the TDIU claim before the Board; therefore, the claims are inextricably intertwined.  Thus, a remand is required for the RO to adjudicate these issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

While this case is on remand, an opinion on the combined effects of the Veteran's service-connected disabilities on employability should be obtained.   On review of the entire record, to include the VA examination reports, VA and private treatment records, and the Veteran's contentions, the Board finds that obtaining such an opinion is appropriate in this case.  See Floore v. Shinseki, ___ Vet. App. ___, No. 12-2017, 2013 WL 5913227 (Nov. 5, 2013) (need for combined effects medical opinion to be determined on a case-by-case basis); Friscia v. Brown, 7 Vet. App. 294, 297 (1995) (VA may not reject a claim for TDIU without producing evidence, as distinguished from mere conjecture, that the veteran's disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  VA has a duty to supplement the record where necessary.); VA Fast Letter 13-13 (June 17, 2013).

Finally, the record reflects that the Veteran received some mental health treatment at the Vet Center (VA facility) where he was followed by "SW" [Social Worker] Yates.  See, e.g., April 2009 VA treatment record.  The record also reflects that the Veteran sought private treatment from a vascular surgeon.  As such, while the claim is on remand, the RO/AMC should obtain any pertinent, outstanding records and allow the Veteran to identify any additional treatment providers not of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected disabilities.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.  A specific request should be made for treatment records from the Veteran's private vascular surgeon, as indicated in the November 2012 VA examination report.

The RO/AMC should also secure any mental health treatment records from the Vet Center, as noted in the VA Medical Center mental health treatment records (e.g., April 2009 psychiatry note).

2.  Then, the Veteran should be afforded a VA examination to determine the effect of his service-connected disabilities on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the August 2005, October 2008, November 2008, and November 2012 VA examinations.

The examiner should discuss the combined effects of the Veteran's service-connected disabilities on employablity.  In particular, the examiner should comment on the Veteran's ability to function in an occupational environment (both physical and sedentary) and describe functional limitations caused only by his service-connected disabilities, irrespective of age and any nonservice-connected disorders.

The Veteran is currently service-connected for posttraumatic stress disorder with depression (PTSD) (70 percent disabling); bilateral hearing loss (10 percent disabling); tinnitus associated with bilateral hearing loss (10 percent disabling); type II diabetes mellitus with bilateral cataracts and bilateral peripheral vascular disease (20 percent disabling); coronary artery disease (30 percent disabling); hypertension (10 percent disabling); and, erectile dysfunction (noncompensable with special monthly compensation).

It should be noted that the November 2012 VA arteries and veins examiner determined that certain vascular disorders were not related to the Veteran's diabetes mellitus, as detailed in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs and after adjudication of the Veteran's claim for an increased evaluation of his heart disability, as appropriate, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

